DETAILED ACTION
In Response to Restriction filed on 10/18/2022, claims 40-77 are pending. Claims 43 and 51-65 are withdrawn based on the restriction requirement. Claims 40, 62-65 and 66-72 are currently amended. Claims 40-42, 44-50, and 66-77 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Preparation of prevulcanized natural rubber latex using sulfur prevulcanization system (claims 42, 44-50)
Preparation of prevulcanized natural rubber latex using peroxide prevulcanization system (claim 42)
Preparation of prevulcanized natural rubber latex using irradiation prevulcanization system (claims 42-43, 51-65)
Claims 23 and 51-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on10/18/2022.
Applicant’s election without traverse of Species 1 in the reply filed on 10/18/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2020 was filled in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-50  and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “wherein preparing prevulcanized natural rubber latex is performed on at least one sulfur prevulcanization system…”. It is unclear if the rubber latex material being dispensed to fabricate the 3D article is in prevulcanized or vulcanized condition. In particular, it is unclear as to when does sulfur prevulcanization occurs, before fabrication of article, during fabrication of article, or after fabrication of article. 
Claim 77 recites the limitation "the step of" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 43-50 are rejected by virtue of depending on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40-42, 44-47, 50, 67, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over CN104945574A (“Han et al” hereinafter Han), machine translation provided, US2018/0105649 (“Pyun et al” hereinafter Pyun), and Effect of Vulcanization Time and Storage on the Stability and Physical Properties of Sulfur-Prevulcanized Natural Rubber Latex (“Sasidharan et a;” hereinafter Sasidharan), NPL provided. 
Regarding Claim 40, Han teaches a method of forming a three-dimensional object (abstract and Page 2, lines 5-6), comprising: 
(a) preparing prevulcanized natural rubber latex (page 2, lines 14-15, the invention claims a liquid rubber); 
(b) adding a processing aid into the prevulcanized natural rubber latex for obtaining the mixture of prevulcanized natural rubber latex and processing aid (Page 2, lines 14-15, the invention claims a liquid rubber with photosensitive structure); and 
(c) fabricating the mixture of prevulcanized natural rubber latex and processing aid to three-dimensional rubber articles (abstract and page 2, lines 5-6),
 wherein said processing aid is selected from the group consisting of heat sensitive polymers (Page 2, lines 14-15, the invention claims a liquid rubber and photoinitiator), carbon materials (Page 2, lines 20-21, the raw material comprises liquid rubber and thinner-two terminal carbon-carbon double bond structure), and combinations thereof. Han fails to explicitly teach fabrication of the three-dimensional rubber articles is by a stereolithography (SLA) process. 
However, Pyun teaches fabrication of the three-dimensional rubber articles is by a stereolithography (SLA) process ([0005], sulfur copolymer may comprises an isoprene monomer [0059] and these functional photocurable liquid polymers can be 3D printed via stereolithography [0064]). 
Han and Pyun are considered to be analogous to the claimed invention because both are in the same field of using rubber material to manufacturing 3D object through additive manufacturing process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify that fabricating a three-dimensional rubber articles by a three-dimensional process as taught by Han can also be performed using an SLA process as supported by Pyun. 
Han fails to explicitly teach the prevulcanized natural rubber latex have a chloroform number in the range of 3-4.
However, Sasidharan discloses a prevulcanized natural rubber latex have a chloroform number in the range of 3-4 (Table III, compounds C-E have a chloroform number of 3-4).
 Han and Sasidharan are considered to be analogous to the claimed invention because both are in the same field of preparation of a rubber composition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid rubber disclosed by Han by the rubber having a chloroform number in the range of 3-4 as taught by Sasidharan because utilizing one known rubber composition material in place of another rubber composition material is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 41, the modified Han teaches the method of claim 40, wherein preparing prevulcanized natural rubber latex is performed on a composition comprising natural rubber latex which has dry rubber content in the range of 30-60 wt% (Sasidharan, Table I, dry rubber content is 60 mass%).
Regarding Claim 42, the modified Han teaches the method of claim 40. Sasidharan teaches preparing prevulcanized natural rubber latex is performed on at least one sulfur prevulcanization system (title and introduction), peroxide prevulcanization system, or irradiation prevulcanization system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preparation method as taught by Han with the sulfur prevulcanization preparation method as taught by Sasidharan to shorter drying times and products of high clarity (Introduction, lines 13-16).
Regarding Claim 44, the modified Han teaches the method of claim 42, wherein the prevulcanized natural rubber latex in the sulfur prevulcanization system comprises natural rubber latex, sulfur, zinc oxide (Sasidharan, Table II, natural rubber compound comprises latex, sulfur and zinc oxide), accelerators (Table II, compound comprises ZDC which is zinc diethyl dithiocarbamate), and antidegradants (Table II, compound comprises potassium hydroxide).
Regarding Claim 45, the modified Han teaches the method of claim 44, wherein said composition (Sasidharan, Table II), comprises: 
a. natural rubber latex (Sasidharan, Table II); 
b. sulfur in the range of 0.1 - 5.0 parts per 100 parts by weight of dry rubber content (phr) (Sasidharan, Table II. Sulfur is 1.2phr); 
c. zinc oxide in the range of 0.1 - 5.0 phr (Sasidharan, Table II. Zinc oxide is 0.25 phr); 
d. at least one accelerator in the range of 0.1 - 3.0 phr (Sasidharan, Table II. ZDC is 0.8 phr); and 
e. at least one antidegradants in the range of 0.1 - 5.0 phr (Sasidharan, Table II. Potassium hydroxide is 0.25 phr).
Regarding Claim 46, the modified Han teaches the method of claim 45, wherein the at least one accelerator is selected from the group consisting of dithiocarbamates (Sasidharan, Table II, compound comprises ZDC which is zinc diethyl dithiocarbamate), thiurams, guanidines, and combinations thereof.
Regarding Claim 47, the modified Han teaches the method of claim 46, wherein the dithiocarbamate is selected from the group consisting of zinc dimethyldithiocarbamate, zinc diethyldithiocarbamate (Sasidharan, Table II, compound comprises ZDC which is zinc diethyl dithiocarbamate), zinc dibenzyldithiocarbamate, and combinations thereof.
Regarding Claim 50, the modified Han teaches the method of claim 42, wherein the sulfur prevulcanization system is held at temperature ranging from 50 - 70°C for 1 - 5 hours (Sasidharan, page 1805, col 1, lines 17-21, the system is held at 55°C for 2-10 hours).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 67, the modified Han teaches the method of claim 40, wherein an amount of said heat sensitive polymers are in the range of 0.1 - 5.0 parts per 100 parts by weight of dry rubber content (Han, Page 4, lines 16-20, example 1, photoinitiator mass fraction is 3% which is equivalent to 3 parts per 100 parts).
Regarding Claim 72, the modified Han teaches the method of claim 40, wherein said prevulcanized natural rubber latex has a swelling index of more than 85% (Sasidharan, Figure 4, the swell index is all above 4 for composition C-E at storage day 0. Swell index multiple by 100 gives the percentage).
Claims 46, 48-49, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over CN104945574A (“Han et al” hereinafter Han), machine translation provided, US2018/0105649 (“Pyun et al” hereinafter Pyun), and Effect of Vulcanization Time and Storage on the Stability and Physical Properties of Sulfur-Prevulcanized Natural Rubber Latex (“Sasidharan et a;” hereinafter Sasidharan), NPL provided, as applied to claim 40 above, and further in view of JP 3255735 (“Kimura et al” hereinafter Kimura), machine translation provided.
Regarding Claim 46, the modified Han teaches the method of claim 45, but fails to teach wherein the at least one accelerator is thiurams.
However, Kimura teaches the at least one vulcanization accelerate is selected from zinc diethyldithiocarbamate, tetramethylthiuram monosulfide, and diphenylguanidine (Page 3, lines 20-28).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the accelerator consisting of dithiocarbamates as disclosed by the modified by the accelerator consisting of tetramethylthiuram monosulfide as taught by Kimura because utilizing one known accelerator material in place of another accelerator material also suitability in the field of prevulcanization of natural rubber is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 48, the modified Han teaches the method of claim 46, wherein the thiuram is selected from the group consisting of tetramethyl thiuram monosulphide (Kimura, Page 3, lines 20-28, Page, 3, lines 20-28), tetramethyl thiuram disulphide, tetraethyl thiuram disulphide, and combinations thereof.
Regarding Claim 49, the modified Han teaches the method of claim 46, wherein the guanidine is selected from the group consisting of diphenyl guanidine (Kimura, page 3, lines 20-28, diphenylguanidine), di-o-tolyl guanidine, and combination thereof.
Regarding Claim 66, the modified Han teaches the method of claim 40, but the combination fails to teach wherein said heat sensitive polymers are selected from the group consisting of a poly(N-isopropylacrylamide), poly(N-acryloyl glycinamide), poly[2-(dimethylamino)ethyl methacrylate], polyhydroxyethylmethacrylate, polyethylene oxide, hydroxypropylcellulose, poly(vinylcaprolactam), polyvinyl methyl ether, poly(N- vinylimidazole-co-1-vinyl-2-(hydroxymethyl)imidazole), poly (acrylonitrile-co-acrylamide), and combinations thereof.
However, Kimura teaches heat sensitive polymers are selected from the group consisting of a poly(N-isopropylacrylamide), poly(N-acryloyl glycinamide), poly[2-(dimethylamino)ethyl methacrylate], polyhydroxyethylmethacrylate, polyethylene oxide, hydroxypropylcellulose, poly(vinylcaprolactam), polyvinyl methyl ether (Kimura, Page 4, lines 22-24, heat sensitive coagulant include polymer substance such as polyvinyl methyl ether), poly(N- vinylimidazole-co-1-vinyl-2-(hydroxymethyl)imidazole), poly (acrylonitrile-co-acrylamide), and combinations thereof. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heat sensitive polymer as disclosed by the modified by the polyvinyl methyl ether as a heat sensitive polymer as taught by Kimura because utilizing one known heat sensitive polymer in place of another heat sensitive polymer also suitability in the field of prevulcanization of natural rubber is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over CN104945574A (“Han et al” hereinafter Han), machine translation provided, US2018/0105649 (“Pyun et al” hereinafter Pyun), and Effect of Vulcanization Time and Storage on the Stability and Physical Properties of Sulfur-Prevulcanized Natural Rubber Latex (“Sasidharan et a;” hereinafter Sasidharan), NPL provided, as applied to claim 40 above, and further in view of US2010/0304100 (Fong).
Regarding Claim 68, the modified Han teaches the method of any one of claim 40, but fails to explicitly teach wherein said heat sensitive polymers are mixed into the prevulcanized natural rubber latex at a temperature ranging from 10 - 25 °C for 15 - 60 minutes.
However, Fong teaches heat sensitive polymers are mixed into the prevulcanized natural rubber latex (the photocurable composition comprises rubber [0076] and phenol composition [0024]) at a temperature ranging from 10 - 25°C ([0112], the components are mixed in room temperature, which is typically around 20°C) for 15 - 60 minutes.
Han and Fong are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing parts through layer-by-layer process using irradiation with rubber composition. Therefore, it would have been obvious to one of ordinary skill in the art to modified the method as taught by the modified Han with mixing temperature ranging from 10 - 25 °C as disclosed by Fong to turn the mixture into a homogeneous condition ([0112]). 
Fong does not explicitly teach mixing the composition for 15-60 minutes. However, Fong teaches mixing the composition until a homogenous photocurable composition has been reached. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the mixing time required to reached homogenous composition. See MPEP 2144.05(II)(A).
Claims 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over CN104945574A (“Han et al” hereinafter Han), machine translation provided, US2018/0105649 (“Pyun et al” hereinafter Pyun), and Effect of Vulcanization Time and Storage on the Stability and Physical Properties of Sulfur-Prevulcanized Natural Rubber Latex (“Sasidharan et a;” hereinafter Sasidharan), NPL provided, as applied to claim 40 above, and further in view of US2020/0055237 (“Haidet et al” hereinafter Haidet).
Regarding Claim 69, the modified Han teaches the method of claim 40, but the combination fails to teach carbon materials are selected from the group consisting of graphite, graphene, carbon black, carbon nanotube, and combinations thereof.
However, Haidet teaches the carbon materials are selected from the group consisting of graphite, graphene, carbon black ([0004], the composition comprises polymer carbon black filler), carbon nanotube, and combinations thereof.
Han and Haidet are considered to be analogous to the claimed invention because both are in the same field of preparation of a rubber composition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material disclosed by the modified Han by the carbon black as taught by Haidet because utilizing one known rubber composition material in place of another rubber composition material is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 70, the modified Han teaches the method of claim 40, but the combination fails to teach wherein an amount of said carbon materials are in the range of 0.5 - 20.0 parts per 100 parts by weight of dry rubber content.
However, Haidet teaches an amount of said carbon materials are in the range of 0.5 - 20.0 parts per 100 parts by weight of dry rubber content ([0041], the rubber particles comprise 5 to 200 phr of reinforcing carbon black filler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material disclosed by the modified Han by the carbon black with a range of 0.5 - 20.0 parts per 100 parts by weight of dry rubber content as taught by Haidet because utilizing one known rubber composition material in place of another rubber composition material is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07. Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 71, the modified Han teaches the method of any one of claim 40, but fails to teach wherein said carbon materials are in the form of powder or colloidal solution.
	However, Haidet teaches the carbon materials are in the form of powder or colloidal solution ([0004], the composition comprises polymer carbon black filler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material disclosed by the modified Han by the carbon black filler as taught by Haidet because utilizing one known rubber composition material in place of another rubber composition material is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Claims 73-75 are rejected under 35 U.S.C. 103 as being unpatentable over CN104945574A (“Han et al” hereinafter Han), machine translation provided, US2018/0105649 (“Pyun et al” hereinafter Pyun), and Effect of Vulcanization Time and Storage on the Stability and Physical Properties of Sulfur-Prevulcanized Natural Rubber Latex (“Sasidharan et a;” hereinafter Sasidharan), NPL provided, as applied to claim 40 above, and further in view of US2007/0183918 (“Monsheimer et al” hereinafter Monsheimer).
Regarding Claim 73, the modified Han teaches the method of claim 40, but fails to explicitly teach wherein said fabricating of three-dimensional rubber articles of stereolithography (SLA) process  comprises: (i)creating a 50 - 500 µm thick layer of the mixture of prevulcanized natural rubber latex and processing aid on a substrate or a previous layer; (ii)irradiating the layer of the mixture of prevulcanized natural rubber latex and processing aid with a laser beam; and (iii) repeating steps i) - ii) until the three-dimensional article is completed.
However, Monsheimer teaches fabricating of three-dimensional rubber articles (abstract) comprises: (i)creating a 50 - 500 µm thick layer of the mixture of prevulcanized natural rubber latex and processing aid on a substrate or a previous layer ([0021], the thickness of the layer applies from 0.05 mm to 2 mm); (ii)irradiating the layer of the mixture of prevulcanized natural rubber latex and processing aid with a laser beam ([0019], selective melting regions of the layer by electromagnetic energy via a laser); and (iii) repeating steps i) - ii) until the three-dimensional article is completed ([0021], steps are repeated until the object is formed by layer-by-layer process).
Han and Monsheimer are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing parts through layer-by-layer process using irradiation. Therefore, it would have been obvious to one of ordinary skill in the art to modified the stereolithography process as taught by the modified Han with the process disclosed by Monsheimer to produce complex three-dimensional bodies simply and rapidly, via repeated irradiation of a succession of newly applied layers ([0003]). Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 74, the modified Han teaches the method of claim 73, wherein the laser beam has a wavelength in the range of 200 - 450 nm or 700 nm - 1 mm (Monsheimer, [0008], the laser can generate radiation with wavelength from 100 to 3000 nm).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 75, the modified Han teaches the method of claim 73, wherein said irradiating has at least one laser parameter selected from a: (i) pulse frequency in the range of 20 - 100 kHz; (ii) scan speed in the range of 50 - 200 mm/s (Monsheimer, [0010], irradiation velocity is 10 to 10000 mm/s); (iii) hatch space in the range of 100 - 300 pm; and (iv) power density in the range of 70 - 250 W/cm2.
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Claims 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over CN104945574A (“Han et al” hereinafter Han), machine translation provided, US2018/0105649 (“Pyun et al” hereinafter Pyun), and Effect of Vulcanization Time and Storage on the Stability and Physical Properties of Sulfur-Prevulcanized Natural Rubber Latex (“Sasidharan et a;” hereinafter Sasidharan), NPL provided, as applied to claim 40 above, and further in view of US2019/0374309 (“Parkar et al” hereinafter Parkar).
Regarding Claim 76, the modified Han teaches the method of any one of claim 40, but fails to teach a step of cleaning and removing the excess liquid prevulcanized natural rubber latex in three-dimensional rubber articles by spraying or soaking the article with solvents or surfactant solutions.
However, Parkar teaches a step of cleaning and removing the excess liquid prevulcanized natural rubber latex in three-dimensional rubber articles by spraying or soaking the article with solvents or surfactant solutions ([0120], after the 3D article has been formed, the article is spray rinse in a solvent which would dissolve a portion of the uncured composition but not the cured).
Han and Parkar are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing parts through layer-by-layer process using irradiation. Therefore, it would have been obvious to one of ordinary skill in the art to modified the method as taught by the modified Han with a step of cleaning and removing uncured material as disclosed by Parkar to dissolve any uncured printable composition from the article([0129]). 
Regarding Claim 77, the modified Han teaches the method of any one of claim 40, but fails to teach the step of drying the three-dimensional article at a temperature ranging from 70 - 120°C for 1 - 4 hours.
However, Parkar teaches a step of drying the three-dimensional article at a temperature ranging from 70 - 120°C ([0122], the article can be dried in a conventional over at a temperature of at least 70°C) for 1 - 4 hours.
Therefore, it would have been obvious to one of ordinary skill in the art to modified the method as taught by the modified Han with a step of drying the article as disclosed by Parkar to remove any excess solvent ([0122]). 
Parkar does not explicitly teach drying the article for 1- 4 hours. However, Parkar teaches various temperatures and times may be utilized to reduce or increase the dry time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drying time required to remove any excess solvent depending on the drying temperature ([0122]). See MPEP 2144.05(II)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744